TDCJ Offender Details                                                        V8£,M^°l               P^e 1of2
                                                                      TDCJ Home             New Offender Search
    Texas Department of criminal Justice



 Offender Information Details
      Return to Search list




 SID Number:                                     08806690

 TDCJ Number:                                    01754512

 Name:                                           GARCIA.JOSE MANUEL SALDIVAR

 Race:                                           H

 Gender:                                         M

 DOB:                                            1978-06-22     .

 Maximum Sentence Date:                          2031-03-30

 Current Facility:                              ALFRED HUGHES

 Projected Release Date:                         2031-03-30

 Parole Eligibility Date:                        2021-03-29

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.


 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                       Sentence                               Sentence (YY-MM-
                     Offense                     County Case No.
     Date                            Date                                      DD)




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=08806690                    4/7/2015